DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group 2, drawn to a method for identifying an arterial location and facilitating percutaneous puncture to gain arterial access of claims 10-16 in the reply filed on 2/12/21 is acknowledged.
Newly submitted claim(s) 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group 1, claim(s) 10-16, drawn to a method for identifying an arterial location and facilitating percutaneous puncture to gain arterial access (a first method).

Group 2, claim(s) 17, drawn to a device (a first apparatus).


In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. The reasons for the holding of lack of unity are as follows:
Groups 1-2 share the common technical features of a tactile pressure sensor array comprising an array of at least two lines of between 3 and 100 individual capacitive tactile pressure sensors configured to detect a pressure signal corresponding to a tactile pressure imparted thereon, a needle guide comprising a first edge positioned in parallel with at least one line of said individual capacitive tactile pressure sensors, said first edge comprising a plurality of spaced apart first notches, an indicator of arterial location comprising a linear plurality of lights, each light aligned to be located next to a corresponding notch of said needle guide, and a control unit operable connected with said tactile pressure sensor array and said indicator of arterial location, said control unit is configured to identify the closest first notch on said needle guide to the arterial location so as to facilitate said percutaneous needle puncture.  However, these common technical features are not special technical features because they do not define a contribution over the prior art.  For example, U.S. Patent Application Publication No. 2004/0158158 to Jensen et al. discloses a tactile pressure sensor array comprising an array of at least two lines of between 3 and 100 individual capacitive (see para [0070]) tactile pressure sensors configured to detect a pressure signal corresponding to a tactile pressure imparted thereon (4) (Figs. 2A, 3A, 4A, and/or 7) (para [0038]-[0049] and [0059]), a needle guide (edge of the apparatus shown in Fig. 1), an indicator of arterial location (unlabeled, but as can be seen in Fig. 7) (para [059]) comprising a linear plurality of lights (as can be seen in Fig. 7) (para [0059]), and a control unit operable connected with said tactile pressure sensor array and said indicator of arterial location (“electronic components,” para [0071]).  U.S. Patent No. 4,667,679 to Sahota discloses teaches a needle guide comprising a first edge (first edge of 40) (Figs. 5 and 6) positioned in parallel with at least one line of individual capacitive a posterori.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 17 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit operably connected with said tactile pressure sensor array and said indicator of arterial location” in claim 10, which corresponds to a “microprocessor” and its equivalents (see para [0065] of Applicant’s specification as originally filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 10, the claim language “identifying at least one individual capacitive tactile pressure sensor with a highest quality score above a predetermined minimum threshold, said quality score is determined from said pulse waveforms of said individual capacitive tactile pressure sensors using at least one of a pulse peak amplitude, pulse rate standard deviation” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and/or the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 11, the claim language “detecting a state of the device as stationary or moving” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and/or the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of detecting a state of the device as stationary or moving, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  The closest description the examiner could not find is at para [0047] of the specification as originally filed, but that paragraph doesn’t give the flowchart and/or algorithm, it just says that the a motion sensor can be used to detect whether the device is stationary or in motion.  It is not enough that a skilled artisan could
Dependent claim(s) 11-16 fail to cure the deficiencies of independent claim 10, thus claim(s) 10-16 is/are rejected under 35 U.S.C. 112(a).
following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 10, the claim language “at least one of a pulse peak amplitude, pulse rate standard deviation” (lines 22-23) is ambiguous.  The claim is examined as meaning “at least one of a pulse peak amplitude, pulse rate, and standard deviation.”
For claim 16, the claim term “having” (line 3, two instances) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
Dependent claim(s) 11-16 fail to cure the ambiguity of independent claim 10, thus claim(s) 10-16 is/are rejected under 35 U.S.C. 112(b).
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0158158 to Jensen et al. (hereinafter “Jensen”) in view of U.S. Patent No. 4,667,679 to Sahota and U.S. Patent Application Publication No. 2009/0050544 to Zhang.
For claim 10, Jensen discloses a method for identifying an arterial location and facilitating percutaneous puncture to gain arterial access (Abstract), said method comprising the following steps:
providing a device (“apparatus,” Abstract) for identifying arterial location (Abstract), said device comprising:
	a tactile pressure sensor array (para [0001]) (4) (Figs. 2A, 3A, 4A, and/or 7) (para [0038]-[0039] and [0059]) comprising at least two lines of between 3 and 100 individual capacitive tactile pressure sensors (para [0038]-[0039]) configured to (Examiner’s Note: functional language, i.e., capable of) detect a pressure signal corresponding to a tactile pressure imparted thereon (para [0039]-[0043]),
	a needle guide (edge of the apparatus shown in Fig. 1),

	a control unit (“electronic components,” para [0071]) operable connected with said tactile pressure sensor array and said indicator of arterial location (para [0071]),
positioning said device with said tactile pressure array located near a presumed arterial location (as can be seen in Fig. 1) (also see para [0038]),
obtaining pressure signals (as can be seen in Figs. 2B, 2C, and/or 4B) (para [0040]) and extracting pulse waveform peaks from each of said plurality of individual capacitive tactile pressure sensors (see the dots in Fig. 2B, which represents the peak for each of the pressure sensors),
identifying at least one individual capacitive tactile pressure sensor with a highest quality score (para [0040]-[0041]) (also see para [0044]-[0048]), said quality score is determined from said pulse waveforms of said individual capacitive tactile pressure sensors using at least one of a pulse peak amplitude, pulse rate, and standard deviation (para [0040]-[0041]) (also see para [0044]-[0048]),
causing said control unit to select and energize the light closest to said at least one individual pressure sensor identified in step (d) to identify the pressure sensor closest to said arterial location so as to facilitate said percutaneous needle puncture (para [0059]).
Jensen does not expressly disclose a needle guide comprising a first edge positioned in parallel with at least one line of said individual pressure sensors, said first edge comprising a plurality of spaced apart first notches, and each light aligned to be located next to a corresponding notch of said needle guide such that energizing the light identifies the notch corresponding to the light.
However, Sahota teaches a needle guide comprising a first edge (first edge of 40) (Figs. 5 and 6) positioned in parallel with at least one line of individual capacitive tactile pressure sensors (see 12 in Fig. 6), said first edge comprising a plurality of spaced apart first notches (50, 52, 54) (Figs. 5 and 6), and a 
It would have been obvious to a skilled artisan to modify Jensen to include a needle guide comprising a first edge positioned in parallel with at least one line of said individual pressure sensors, said first edge comprising a plurality of spaced apart first notches, and each light aligned to be located next to a corresponding notch of said needle guide such that energizing the light identifies the notch corresponding to the light, in view of the teachings of Sahota, for the obvious advantage of providing a contoured surface to better guide the needle.
Jensen and Sahota do not expressly disclose above a predetermined minimum threshold.
However, Zhang teaches identifying score(s) that are above a threshold value (Abstract).
It would have been obvious to a skilled artisan to modify Jensen to include above a predetermined minimum threshold, in view of the teachings of Zhang, for the obvious advantage of excluding scores/data that may be outliers, and therefore not needed for processing, to save on processing power/consumption.
For claim 12, Jensen further discloses wherein said step (c) further comprising signal processing steps of removing background pressure to isolate waveform pulses and extracting said pulse waveform peaks (para [0047]).
For claim 13, Jensen further discloses wherein said step (c) further comprising determination of at least one quality factor for each pulse waveform peak (para [0040]-[0041]).
For claim 14, Jensen further discloses wherein said quality factor is a pulse peak amplitude, pulse rate standard deviation, or a predetermined pulse shape (para [0040]-[0041]).
For claim 15, Jensen further discloses assigning at least some of the pressure signals a quality score based in said quality factors (para [0044]-[0048]).
For claim 16, Jensen, as modified, further discloses wherein said preferred location for percutaneous puncture is detected using a pressure signal from an individual pressure sensor having a highest quality score and having said quality score above a predetermined minimum threshold (para [0040]-[0041] of Jensen) (also see para [0044]-[0048] of Jensen).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Sahota and Zhang, and further in view of U.S. Patent Application Publication No. 2009/0156946 to Lane et al. (hereinafter “Lane”).
For claim 11, Jensen, Sahota, and Zhang do not expressly disclose wherein said device in step (a) further comprising a motion sensor, said step (c) further including detecting a state of the device as stationary or moving using said motion sensor, and separating true pressure signals when said device is detected as stationary from motion artifacts when said device is in detected as moving.
However, Lane teaches wherein a device comprises a motion sensor (“accelerometer,” Abstract), and detecting a state of the device as stationary or moving using said motion sensor (Abstract) (para [0056]-[0057]), and separating true pressure signals when said device is detected as stationary from motion artifacts when said device is in detected as moving (Abstract) (para [0056]-[0057]).
It would have been obvious to a skilled artisan to modify Jensen wherein said device in step (a) further comprising a motion sensor, said step (c) further including detecting a state of the device as stationary or moving using said motion sensor, and separating true pressure signals when said device is detected as stationary from motion artifacts when said device is in detected as moving, in view of the teachings of Lane, for the obvious advantage of correcting any motion artifacts in the pressure measurement(s) in Jensen.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791